Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

Figure 2:	In block 330, change “SEET” to --- SHEET ---.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Figure 13:	S303

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

	IMAGE FORMING APPARATUS CAPABL;E OF SETTING  TRANSFER VOLTAGE AND SUPPRESSING DETERIORATION OF MEMBERS DUE TO A CONTROL OPERATION OF A TRANSFER VOLTAGE


The disclosure is objected to because of the following informalities:
On page 2, line 9, after “control of” insert --- the ---.
On page 2, line 13, delete --- in which ---.
On page 2, line 13, change “changes transfer” to --- changes the transfer ---.
On page 3, line 10, after “transfer member” delete --- to ---.
On page 3, line 14, after “operation” insert --- by ---.
On page 4, line 21, change “of a” to --- of an ---.
On page 7, line 6, change “roller 8” to --- roller 8 (8a, 8b, 8c, 8d) ---.
On page 8, line 18, change “T1” to --- T1 (T1a, T1b, T1c, T1d) ---.
On page 9, line 25, change “40” to --- 40 (40a, 40b, 40c, 40d) ---.
On page 9, line 11, change “onto the” to --- onto a ---.
On page 9, line 22, change “This” to --- The ---.
On page 10, line 13, change “61” to --- 61 (61a, 61b, 61c, 61d) ---.
On page 10, line 19, change “opposing a” to --- opposing the ---.
On page 10, line 23, change “by a” to --- by the ---.
On page 11, line 14, change “to new” to --- to a new ---.
On page 11, line 17, change “block” to --- black ---.
On page 11, line 18, change “full color image” to --- full color mode ---.
On page 14, liner 1, change “primary transfer roller 24” to --- primary transfer roller 5 ---.
On page 14, line 26, change “a primary” to --- the primary ---.
On page 15, line 1, change “50” to --- 50 (5a, 50b, 50c, 50d) ---.
On page 15, lines 5 and 9, change “primary transfer voltage” to --- primary transfer current ---.
On page 16, line 18, change “a secondary” to --- the secondary ---.
On page 16, line 25, change “transfer voltage” to --- transfer current ---.
On page 17, line 1, change “secondary transfer voltage” to --- secondary transfer current ---.
On page 17, lines 25-26, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 17, line 26, change “and an engine” to --- and the engine ---.
On page 25, line 27, change “to a” to --- to the ---.
On page 18, lines 1, 2, and 4, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 18, line 1, after “computer” insert --- 300 ---.
On page 18, line 3, change “image processing portion 303” to --- image processor 303 ---.  See Figure 2 terminology.
On page 18, line 9, delete --- and a transfer voltage ---.
On page 18, line 12, change “to an” to --- to the ---.
On page 18, line 14, change “image formation controller 340” to --- image forming controller 340 ---.  See Figure 2 terminology.
On page 19, lines 18-19, change “feeding and conveying controller 330” to --- sheet feeding controller 330 ---.  See Figure 2 terminology.
On page 18, line 20, change “ an image formation controller 340” to --- the image forming controller 340 ---.  See Figure 2 terminology.
On page 19, lines 1 and 2, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 19, line 10, change “S” to --- P ---.
On page 21, line 19, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 22, line 2, change “full color image” to --- full color mode ---.
On page 22, line 4, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 22, lines 10 and 14, change “201” to --- 10 ---.
On page 23, lines 17 and 21, after “to obtain” insert --- an ---.
On page 28, lines 7 and 9, after “apparatus” insert --- 10 ---.
On page 30, line 11, change “half time image” to --- half tone image ---.
On page 30, line 24, change “image processing portion 303” to --- image processor 303.  See Figure 2 terminology.
On page 30, lines 24-25 and 26, change “image analyzing portion 401” to --- image analyzer 401 ---.  See Figure 2 terminology.
On page 30, lines 25-26, change “image conversion processing portion 402” to --- image converter 402 ---.  See Figure 2 terminology.
On page 30, line 26, change “half toning processing portion 403” to --- halftoning processor 403 ---.  See Figure 2 terminology.
On page 31, lines 1, 4, and 7, change “image conversion processing portion 402” to --- image converter 402 ---.  See Figure 2 terminology.
On page 31, lines 2 and 8, change “half toning processing portion 403” to --- halftoning processor 403 ---.  See Figure 2 terminology.
On page 31, lines 6, 12, 13, 15, 18, 21, and 25, change “image analyzing portion 401” to --- image analyzer 401 ---.  See Figure 2 terminology.
On page 32, lines 1, 3, and 24, change “image analyzing portion 401” to --- image analyzer 401 ---.  See Figure 2 terminology.
On page 32, line 17, change “ ”marginal portion” ” to --- “marginal portion” ---.
On page 33, line 22, change “printer controller device 304” to --- printer control device 304 ---.  See Figure 2 terminology.
On page 33, line 23, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 33, lines 23-24, change “image analyzing portion 401” to --- image analyzer 401 ---.  See Figure 2 terminology.
On page 34, line 20, change “1” to --- 10 ---.
On page 36, line 25, change “block” to --- black ---.
On page 39, line 21, change “an toner” to --- a toner ---.
On page 40, line 4, after “transferred member” insert --- P ---.
On page 40, lines 20 and 25, after “to apply” insert --- to ---.
On page 41, lines 22 and 23, after “recording material” insert --- P ---.
On page 42, lines 16 and 20-21, after “image bearing member” insert --- 20 ---.

On page 42, lines 18 and 22, after “transferred member” insert --- P ---.
On page 42, line 21, after “photosensitive member” insert --- 2 ---.
On page 44, line 5, change “portion 1 is” to --- portions 1 are ---.
On page 45, line 15, after “obtain” insert --- an ---.
On page 45, line 17, after “value” insert --- is ---.
On page 45, line 19, after “value” insert --- that is ---.
On page 48, line 14, change “D” to --- E ---.
On page 51, line 8, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 51, line 8, change “image analyzing portion 401” to --- image analyzer 401 ---.  See Figure 2 terminology.
On page 51, lines 13 and 19, should “printer control device 301” be --- printer control device 304 --- or --- controller 301 ---?
On page 54, line 22, should “controller 304” be --- printer control device 304 --- or --- controller 301 ---?
On page 54, lines 23 and 26, after “transferred member” insert --- 20 ---.
On page 54, line 23, “to a period where executes the control” should be rewritten in a more grammatically correct form.
On page 55, lines 1, 20, and 23, after “transferred member” insert --- 20 ---.
On page 55, lines 1, 4, 11, 23, and 26, should “controller 304” be --- printer control device 304 --- or --- controller 301 ---?
On page 56, lines 5-6 and 10, after “transferred member” insert --- 20 ---.
On page 57, line 9, before “following” insert --- the ---.
On page 60, line 1, change “printer controller device 304” to --- print control device 304 ---.
On page 60, line 2, change “controller portion 301” to --- controller 301 ---. See Figure 2 terminology.
On page 60, lines 2-3, change “image analyzing portion 401” to --- image analyzer 401 ---.  See Figure 2 terminology.
On page 64, lines 11, 14, 16, 20 and 26, should “controller 304” be --- printer control device 304 --- or --- controller 301 ---?
In the abstract, line 3, after “operation” insert -- by --.
In the abstract, line 4, change “before the” to --- before a ---.
In the abstract, line 4, change “to the” to --- to a ---.
Appropriate correction is required.


Claim Objections
Claims 1, 12, 15, 17, 18, and 20 are objected to because of the following informalities:  
Claim 1, line 3, change “member to” to --- member ---.
Claim 1, line 6, after “operation” insert --- by ---.
Claim 12, line 3, change “member to” to --- member ---.
Claim 12, line 8, change “fist” to ---first ---.
Claim 12, line 10, after “operation” insert --- by ---.
Claim 15, line 3, change “member to” to --- member ---.
Claim 15, line 8, change “fist” to ---first ---.
Claim 15, line 9, after “operation” insert --- by ---.
Claim 17, line 2, change “bear” to --- bears ---.
Claim 17, line 4, change “feed and transfer” to --- feeds and transfers ---.
Claim 18, line 3, change “member to” to --- member ---.
Claim 18, line 11, after “operation” insert --- by ---.
Claim 20, line 2, change “feed and transfer’ to --- feeds and transfers ---.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-11 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to form a transfer portion where the toner image is transferred from the image bearing member onto a transferred member; a voltage applying portion configured to apply a voltage to the transfer member; and a controller configured to be capable of starting a control operation by applying a control voltage to the transfer member before the toner image is transferred to the transferred member from the image bearing member, wherein on the basis of a coverage ratio indicating a ratio occupied by an image region per predetermined area regarding the toner image transferred to the transferred member from the image bearing member, the controller controls at least one of execution or non-execution of the control operation capable of being started before the toner image is transferred to the transferred member, operation setting of the control operation, and timing of transferring the toner image to the transferred member with respect to a period where the control operation is executed.

Claims 12-14 and 17 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to form a transfer portion where the toner image is transferred from the image bearing member onto a transferred member; a voltage applying portion configured to apply a voltage to the transfer member; and a controller, when a print job for forming an image onto one or a plurality of recording materials by one starting instruction is executed and before a first recording material reaches the transfer portion, configured to be capable of executing a control operation by applying a control voltage to the transfer member and setting a target value of a transfer voltage applied to the transfer member when at least a part of the first recording material including a predetermined area of the first recoding material on a leading end side with respect to a feeding direction of the first recording material passes through the transfer portion, wherein, when the print job is executed, on the basis of a coverage ratio indicating a ratio occupied by an image region per predetermined area regarding the toner image transferred to the first recording material, the controller determines execution or non-execution of the control operation before the first recording material reaches the transfer portion.

Claims 15 and 16 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to form a transfer portion where the toner image is transferred from the image bearing member onto a transferred member; a voltage applying portion configured to apply a voltage to the transfer member; and a controller, when a print job for forming an image onto one or a plurality of recording materials by one starting instruction is executed and before a first recording material reaches the transfer portion, configured to be capable of executing a control operation by applying a control voltage to the transfer member and setting a target value of a transfer voltage applied to the transfer member when at least a part of the first recording material including a predetermined area of the first recoding material on a leading end side with respect to a feeding direction of the first recording material passes through the transfer portion, wherein, when the print job is executed, on the basis of a coverage ratio indicating a ratio occupied by an image region per predetermined area regarding the toner image transferred to the first recording material, the controller determines a time for applying the control voltage in the control operation before the first recording material reaches the transfer portion.

Claims 18-20 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image bearing member configured to bear a toner image; a transfer member configured to form a transfer portion where the toner image is transferred from the image bearing member onto a transferred member; a voltage applying portion configured to apply a voltage to the transfer member; and a controller, when a print job for forming an image onto one or a plurality of recording materials by one starting instruction is executed and before starting transfer of the toner image to be formed on the first recoding material from the image bearing member to the transferred member, configured to be capable of starting a control operation by applying a control voltage to the transfer member and setting a target value of a transfer voltage applied to the transfer member within at least a part of a period when the toner image is transferred to the transferred member, wherein, when the print job is executed, on the basis of a coverage ratio indicating a ratio occupied by an image region per predetermined area regarding the toner image transferred to a predetermined area of the transferred member on a leading end side with respect to a feeding direction of an image formation region where the toner image to be formed on the first recording material is capable of being transferred onto the transferred member, the controller controls a timing starting transfer of the toner image to be formed on the first recording material from the image bearing member to the transferred member.

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murayama (US 8,165,484 B2) discloses an image forming apparatus capable of performance of ATVC in both a color mode and a monochrome mode.
Nishikawa (US 9,372,446 B2) discloses an image forming apparatus that includes a photosensitive drum; a charger; an intermediary transfer belt; a transfer member; a constant voltage element; and a switch for selectively providing a first state using the constant voltage element and a second state not using the constant voltage element.
Kakehi et al (US 11,281,130 B2) disclose an image forming apparatus that includes an image bearing member; an intermediary transfer belt; a transfer member; a voltage for applying a voltage to the transfer member; and a controller for carrying out constant-voltage control.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
May 31, 2022